Citation Nr: 0843437	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
head injury, currently rated as 10 percent disabling.  

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss, and, if so, whether the claim should 
be granted.  

3.  Entitlement to service connection for arthritis of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from August 1943 to November 
1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2008 the veteran and his brother testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  A transcript of that hearing is 
contained in the claims file. 

The veteran, in his September 2004 claim which initiated this 
appeal, addressed entitlement to service connection for "a 
back injury."  The RO refined that issue as one for 
osteoarthritis of the lumbar spine, based on medical evidence 
indicating the presence of that disorder.  However, by a 
September 2005 submission the veteran clarified that he was 
seeking service connection for the entire back, and 
specifically that he was also claiming entitlement to service 
connection for disorders of the cervical and thoracic spine 
as secondary to his service-connected head injury.  These 
secondary service connection claims have yet to be 
adjudicated by the RO, and are accordingly referred to the RO 
for appropriate action.  

The reopened issue of entitlement to service connection for 
bilateral hearing loss, and the claim for an increased 
evaluation for residuals of head injury, are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.





FINDINGS OF FACT

1.  By an RO rating action in October 1972, the veteran's 
claim of service connection for hearing loss was denied.  The 
rating action as to that claim became final when not timely 
appealed.  

2.  The evidence received since that last prior denial of the 
claim for service connection for hearing loss relates to 
unestablished facts necessary to substantiate that claim, and 
creates a reasonable possibility of substantiating that 
claim.

3.  The preponderance of the evidence is against a finding 
that arthritis of the lumbar spine is due to any incident or 
event in active service, was manifested either in service or 
within one year after separation from service, or is 
proximately due to or the result of the veteran's service-
connected residuals of a head injury.




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for hearing 
loss, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

2.  Arthritis of the lumbar spine was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred or aggravated in service, nor is it proximately due 
to, the result of, or aggravated by the veteran's service-
connected residuals of a head injury.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, as 
detailed below, any VCAA notice timing error has been 
appropriately cured.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board herein grants the veteran's appealed request to 
reopen his claim for service connection for bilateral hearing 
loss.  That reopened claim is the subject of remand, below.  
Hence to the limited extent of this request to reopen herein 
decided, there is no reasonable possibility that any notice 
or development assistance would further the claim.

Regarding the claim for service connection for arthritis of 
the lumbar spine, VA has fulfilled the above requirements in 
this case.  The RO provided VCAA notice in October 2004, 
prior to initial adjudication of the claim in January 2005.  
The veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate the claim.  The letter 
informed the veteran of the bases of review and the 
requirements to sustain the claim.  He was also told by the 
letter that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
development letter addressing the appealed service connection 
claim for arthritis of the lumbar spine did not address the 
downstream issues of initial rating and effective date, such 
errors are harmless and moot, because the claim is herein 
denied.

The development letter also requested that the veteran advise 
of any VA and private medical sources of evidence pertinent 
to his claim, and provide necessary authorization to obtain 
those records.  In an April 2006 submission the veteran made 
reference to medical and hospital records from 1943 to 1945.  
This is presumably in reference to service treatment records.  
Available service treatment records have already been 
associated with the claims file.  Records pertaining to the 
veteran's head injury in service are notable for absence of 
any findings of injury to the low back.  

In September 2004 the veteran submitted an authorization 
listing "USAF Hospital on Island of Molotai South Pacific."  
He clarified that this was in reference to hospitalization in 
September 1945 from which he was discharged in October 1944, 
with treatment for injury to the head and back.  Records from 
this 155th Station Hospital were obtained and associated with 
the claims file in August 1948.  There is no indication in 
the file that the records obtained represented a subset of 
those available, or that additional efforts at this late date 
would yield further records from that period of 
hospitalization and treatment.  The veteran has not informed 
of any private treatment records for his low back.  VA 
treatment records have been obtained and associated with the 
claims file.  The veteran was appropriately informed, 
including by the appealed rating decision and SOC and SSOCs, 
of records obtained, and, by implication, of records not 
obtained.  He was also adequately informed of the importance 
of obtaining all relevant records, and of his ultimate 
responsibility to see that records are obtained in 
furtherance of his claim.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the veteran was afforded a VA examination in November 
2004, with follow-up by the same examiner and an amended 
opinion in February 2008, addressing his claimed low back 
disorder and etiology as related to service.  This 
examination, taken together with all the evidence of record, 
is adequate for adjudication of the appealed claim for 
service connection for arthritis of the lumbar spine, as 
evidenced by the Board's discussion, below, of the reasons 
and bases for its denial of the claim herein.  The Board 
accordingly concludes that any VA examination requirements 
for the service connection claim have been satisfied.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
which the RO has not pursued by appropriate inquiry.  Hence, 
the case presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claims by written statements as 
well as by testimony at his hearing before the undersigned in 
October 2008.  There has been no expressed indication that he 
desires further opportunity to address his claims.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim for service connection for 
arthritis of the lumbar spine.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303 (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, secondary service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability, under 38 C.F.R. § 3.310(a) 
(2008).  Similarly, any increase in severity of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the non-service-
connected condition, will be service connected, to the extent 
that the non-service-connected condition is worsened beyond 
the baseline level of severity which existed before the onset 
of the aggravation, under 38 C.F.R. § 3.310(b).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

III.  Request to Reopen Claim for Service Connection for
Bilateral Hearing Loss

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

In this case, the RO previously denied the veteran's claim 
for service connection for hearing loss in October 1972.  The 
veteran did not appeal that decision, and accordingly it is 
final based upon the evidence considered at that time.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

Evidence received since that last prior final denial includes 
a November 2004 VA examination with a diagnosis of moderate 
sloping to profound hearing loss.  Hearing loss was not 
previously established, and hence the diagnosis of hearing 
loss is new, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

IV.  Claim for Service Connection for Arthritis of the Lumbar 
Spine

Service treatment records (STRs) reflect that the veteran 
suffered a head injury while manning a B-24 bomber gun turret 
in service in January 1945, with his head pinned between a 
machine gun and an ammunition box.  However, there is no 
indication in the STRs that the veteran injured his low back 
at that time.  There are also no records of any low back 
disability for decades after service, or indeed at any time 
until records of evaluation contemporaneous with the 
veteran's appealed claim for service connection, submitted in 
September 2004.  

The veteran was afforded a VA examination in November 2004 to 
address his low back claim, and that examiner provided an 
affirmative opinion that it is "at least as likely as not" 
that the veteran's low back disorder is related to service, 
based on the possibility of his injuring the back at the same 
time he injured his head.  However, STRs and other records 
proximate to service provide no indication of any injury to 
the low back when the veteran injured his head in service.  

The same examiner who conducted the November 2004 examination 
re-evaluated the case in February 2008, this time with a 
careful review of the claims file.  On that occasion the 
examiner noted that the veteran had not injured his lower 
back in service, but rather his upper back, with no evidence 
of any injury to the low back at that time.  The examiner 
noted that current physical findings and X-rays are 
indicative of degenerative arthritis of the lumbar spine, and 
opined that the veteran's low back disorder with arthritis is 
not related to service, but rather is related to the aging 
process.  The examiner further concluded that the current low 
back disorder is not related to the in-service upper back 
injury. 

Thus, the record with the amended examination opinion 
presents a retraction of the affirmative medical opinion with 
a negative opinion in its place (based upon the examiner's 
full review of the historical medical records), and the 
absence of evidence of a low back injury in service or of 
injury in service leading to current low back disability.  
The claims file as a whole, with the exception of the 
veteran's lay contentions, is consistent with the findings of 
the VA examiner in the February 2008 amended examination 
report, and is supportive of the conclusion that the veteran 
did not injure his low back in service or otherwise have low 
back disability in service, and that he does not have low 
back disability causally related to any service-related 
disability.  

We have considered the veteran's lay testimony to the effect 
that he injured his back in service when he injured his head, 
but the Board finds that the evidence from service and 
subsequent to service outweighs the veteran's contentions, 
with the balance of the evidentiary record devoid of evidence 
of such an injury or of a low back disorder being present in 
service or for decades thereafter.  The veteran, although 
obviously sincere, is not professionally competent to address 
the medical question of a nexus between his head injury in 
service, or residuals thereof, and a current low back 
disorder.  Espiritu; cf. Jandreau.  The medical record 
presents no competent evidence or indication of such a 
connection and the veteran's current arthritis of the lumbar 
spine, based on either causation or aggravation (causing a 
permanent increase in severity), and hence the claim is not 
supported on that basis.  38 C.F.R. §§ 3.303, 3.310.  There 
is also no evidence of arthritis of the lumbar spine being 
present to a disabling degree within the first post-service 
year, to afford a basis for service connection on a first-
year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  

Accordingly, with the preponderance of the evidence against 
the veteran's claim for a low back disorder on either a 
direct or secondary or first-year-post-service presumptive 
basis, the Board must deny the claim for service connection 
for a low back disorder.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for bilateral hearing loss 
is reopened, and to this extent the appeal is granted.  

The claim for service connection for arthritis of the lumbar 
spine is denied.  


REMAND

Service records reflect a head injury in service in January 
1945, with traumatic subgaleal hematoma in the right 
occipital region, as well as a mild laceration wound in the 
left frontal region of the head.  The veteran's head had 
reportedly been caught between a machine gun handle and an 
ammunition box in the course of duties as an aerial gunner, 
consistent with the veteran's military occupational 
specialty.  Upon VA examinations in May 1947 and May 1948, 
the veteran's complaints included memory problems, 
intermittent ringing in the ears including upon reading or 
studying, and a sense of dullness in the back of the head 
upon reading or studying.  At his October 2008 hearing before 
the undersigned the veteran testified to having difficulties 
studying after his in-service injury, with memory 
difficulties.  

The veteran was afforded a VA examination in February 2008 to 
address the nature and severity of his residuals of head 
trauma in service.  However, as the VA examiner noted, the 
veteran has severe hearing loss, and because the veteran had 
not brought his hearing aid to the February 2008 examination, 
it was exceedingly difficult to ascertain whether or not the 
veteran had central neurological impairment related to the 
head injury.  He was afforded a head CT scan in April 2008 
which showed "periventricular and centrum semiovale white 
matter hypodensity," which, while a non-specific finding, 
was assessed as likely related to "chronic microangiopathic 
disease."  Atrophy of the cerebellum was also assessed.  The 
head CT was obtained to evaluate the veteran, due to 
presenting ataxia.  

Thus, central nervous system disease is indicated, without 
any opinion as to a relationship, if any, to the veteran's 
residuals of head injury in service.  A further VA 
examination is thus in order, to be benefitted by the veteran 
presenting with his hearing aids, to allow for appropriate 
clinical interview. 

In addition, under the VCAA's duty to notify and assist 
claimants, remand is also warranted here because a recent 
decision of the U.S. Court of Appeals for Veterans Claims 
requires that VCAA notice include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim. Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  None of those notice requirements was satisfied 
in this case regarding the claim for increased rating for 
residuals of head injury in a development or VCAA letter, 
though they were briefly addressed in a March 2008 
transmittal letter for an SSOC.  The veteran has not 
demonstrated actual knowledge of these elements as they 
pertain to his increased rating claim.

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the evidentiary record reflects that 
he was trained and served in World War II combat as an aerial 
machine gunner, firing twin 50-caliber machine guns, and he 
has credibly testifying to having completed 47 air missions.  
Also, as noted, the veteran suffered head trauma in service 
in January 1945.  While the service separation examination in 
November 1945 reflects 15/15 hearing for both ears for 
conversation, and the same finding is reflected on VA 
examination in May 1947, there was no audiometric testing 
available at that time to distinguish among various 
frequencies of sound.  The veteran filed a claim for hearing 
loss in October 1972, but no hearing test was conducted, and 
the claim was denied based on the absence of findings of 
hearing loss either in service or within the first post-
service year.  

For the veteran's current claim, he was afforded a VA 
audiology examination for compensation purposes in November 
2004.  That examiner opined that it is not at least as likely 
as not that current hearing loss is related to service.  
However, the examiner based that opinion on the above-noted 
hearing tests upon service separation and shortly after 
service, as supporting the absence of evidence of hearing 
loss disability either in service or within the first post-
service year.  However, the examiner did not address whether 
the veteran's pattern of hearing loss reflects hearing loss 
caused by acoustic trauma, and whether, given the relatively 
inexact hearing tests in 1945 and 1947, the veteran's 
documented combat aerial machine gunner experience or his 
head trauma in service might have caused hearing loss not 
reflected in 1945 and 1947.  The veteran also claims 
entitlement to hearing loss based on hearing damage that 
might have resulted from malaria treatment in service.  
Accordingly, a medical opinion is in order addressing these 
further questions. 

The veteran stated at his November 2004 audiology examination 
that he had worked for Cabot Lab, and had been tested for 
hearing loss annually throughout his career there from 1961 
until he retired in 1993.  The record does not reflect that 
any effort was made to obtain those employee hearing 
conservation records from that former employer.  An attempt 
to obtain those records must be made upon remand. 

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1.  Provide VCAA notice complying with all 
notice and assistance requirements set forth in 
the VCAA and its implementing regulations, to 
include in accordance with currently applicable 
judicial caselaw, including as to notice 
requirements for the veteran's claim for 
increased rating for head injury residuals.  
See Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  All indicated development should be 
undertaken.  

2.  An attempt should be made to obtain hearing 
conservation test records from the veteran's 
former employer, Cabot Labs, where he 
reportedly worked between 1961 until his 
retirement in 1993.  Evidence should be 
requested from that source or other indicated 
source of that testing, with appropriate 
authorization and contact information obtained 
from the veteran.  All records and responses 
received should be associated with the claims 
file.  

3.  Thereafter, the VA examiner who conducted 
the audiology examination for compensation 
purposes in November 2004 should be directed to 
provide addendum opinions addressing more 
completely the etiology of hearing loss and 
tinnitus as related to service, with due 
consideration of all pertinent evidence within 
the evidentiary record.  (If that examiner is 
not available or is unwilling or unable to 
provide the opinion, an opinion should be 
sought by another audiologist, based on review 
of the claims file.)  The claims folder must be 
made available for review in conjunction with 
the rendering of the requested opinions.  The 
reviewing examiner should review the veteran's 
reported source or history of hearing loss and 
tinnitus, his duties and activities in and 
after service, and any other evidence of record 
which may inform questions of etiology as 
related to service, and then answer the 
following question:

a.  The reviewer should provide an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran has current 
hearing loss, to include tinnitus, which 
began in service or is otherwise causally 
related to service; or whether such in-
service origin or causation is unlikely 
(i.e., less than a 50-50 degree of 
probability). 

b.  In answering the foregoing question, the 
reviewer should address audiometric 
readings, and interpret whether these 
reflect hearing loss due to acoustic trauma, 
or contrarily whether they reflect age-
related or otherwise-incurred hearing loss.  
The reviewer should also consider the 
veteran's duties in service as a combat 
aerial machine gunner, having flown 47 
missions, with use of twin 50-caliber 
machine guns in the top turret of a B-24 
aircraft during World War II, and the 
associated acoustic trauma.  The reviewer 
should also consider the veteran's claim 
based on alleged treatment for malaria in 
service, and its potential impact upon his 
hearing acuity.  

c.  The reviewer should also consider the 
veteran's documented head injury in service, 
including with reported associated tinnitus 
as complained-of in three VA examinations:  
April and May of 1947 and May of 1948.  The 
reviewer should note the veteran's history 
of noise exposure activities both in service 
and after service, and the veteran's reports 
at his May 1947, May 1948, and November 2004 
VA examinations and in October 2008 hearing 
testimony, with respect to the use of 
hearing protection during these activities.  

d.  The reviewer should further note the 
nature of hearing tests conducted upon 
service separation in November 1945, and in 
May 1947, with their findings of 15/15 
hearing in each ear for "conversation," and 
should address the reliability of these 
tests for detecting some degree of hearing 
loss, which for VA purposes is defined as a 
hearing threshold of 40 decibels or greater 
at any applicable hertz level (500, 1000, 
2000, 3000, or 4000 Hz), or 26 decibels or 
greater at at least three of those levels.  
See 38 C.F.R. § 3.385; Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

e.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

4.  Then, afford the veteran an appropriate 
examination to assess the nature and severity 
of his residuals of head injury.  The claims 
folder must be made available to the examiner 
for review in conjunction with the examination.  
All appropriate tests and studies should be 
conducted.

a.  The veteran should be advised that he 
must bring properly operating hearing aids 
to the examination, to allow for proper 
evaluation of his mental and neurological 
functioning.

b.  The examiner should assess the veteran's 
history of traumatic brain injury (TBI) in 
1945, and his symptoms of disability should 
be noted, including complaints and findings 
upon examinations in April and May of 1947, 
May of 1948, and November of 2004.  Records 
of VA treatment should also be noted, 
including April 2008 VA evaluation, with 
head CT obtained to address ataxia.  All 
facets of brain injury which may be 
implicated should be addressed, including: 
memory, attention, concentration, and 
executive functions; judgment; social 
interaction; orientation; motor activity; 
visual spatial orientation; subjective 
symptoms; and neurobehavioral, cognitive, 
communication, consciousness, or mental 
effects.

c.  The examiner should provide an opinion 
as to the currently disabling residuals of 
the veteran's in-service head injury, and 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that he has any disorder of the 
above functions as a result of that head 
injury; or whether such origin or causation 
is unlikely (i.e., less than a 50-50 degree 
of probability) 

d.  The Board recognizes that the new rating 
criteria for evaluating TBI, under revised 
Diagnostic Code 8045, became effective on 
October 23, 2008, and hence the veteran's 
claim for an increased evaluation for 
residuals of head injury cannot be based on 
those new criteria, due to his claim's 
having been filed before October 23, 2008.

5.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  If the benefits 
sought are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


